department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i on contact person telephone number identification_number number release date se t e ra t pe date date uil number employer_identification_number legend a b c p s t dear ------------------- this is in response to a letter from your authorized representative requesting a ruling on p’s behalf concerning p's proposed transfers of all of its assets to s and t pursuant to sec_507 of the internal_revenue_code facts p s and t are each exempt from federal tax under sec_501 of the code and each is classified as a private_foundation under sec_509 p is controlled by three siblings a b and c each members of the same family s is controlled by a and b and their respective spouses t is controlled by c and his spouse over time differences of opinion have arisen among the board members of p as to the management and charitable activities of p to resolve this discord p proposes to transfer approximately two-thirds of the fair_market_value of its assets to s and approximately one-third to t after the proposed transfers p intends to dissolve under state law after the proposed transfers s will continue to be controlled by a b and their respective spouses and t will be controlled by c and his spouse p has not received notification from the internal_revenue_service that its status as a private_foundation has been terminated under sec_507 of the code p has not committed either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability under chapter of the code p currently has no outstanding grants that require the exercise of expenditure_responsibility under sec_4945 of the code p does not have any excess_business_holdings and the proposed transfers of assets from p to s and t will not cause either s or t to have any excess_business_holdings p currently has three charitable pledges outstanding the board_of directors board_of p has agreed to allocate these pledges to s and t in addition the board_of p has agreed to allocate any additional charitable pledges made prior to the final division of p between s and t as may be determined and agreed to by the board_of p rulings requested the proposed transfers from p to s and t will not result in a termination of private_foundation_status under sec_507 of the code but will constitute a transfer between private_foundations under sec_507 of the code as a result of the proposed transfers from p to s and t s and t will succeed to the aggregate tax benefits of p as determined under sec_1_507-3 of the income_tax regulations a b the proposed transfers do not give rise to any net_investment_income under sec_4940 of the code s and t will be entitled to utilize any excess sec_4940 excise_tax paid_by p and to determine whether a reduction in the tax on net_investment_income under sec_4940 is appropriate by reference to the prior distributions of p during the base_period in proportion to the assets received by each the proposed transfers do not constitute self-dealing transactions and are not subject_to excise_tax under sec_4941 of the code a p will not have any obligation to satisfy the minimum distribution_requirements under sec_4942 of the code for the taxable_year of the proposed transfers b c s and t will each succeed to p's undistributed_income within the meaning of sec_4942 of the code s and t may reduce their own distributable amounts within the meaning of sec_4942 of the code by p's excess qualifying distributions as described in sec_4942 in proportion to the assets received by each as a result of the proposed transfers for purposes of applying sec_4943 of the code s and t will be subject_to the holding_period rules under sec_4943 as were applicable to p the proposed transfers will not constitute a jeopardizing investment under sec_4944 of the code the proposed transfers will not constitute taxable_expenditures under sec_4945 of the code and p will not be required to exercise expenditure_responsibility under sec_4945 with respect to the proposed transfers sec_507 of the code provides that except as provided in sec_507 the status ruling requests no and law of an organization as a private_foundation is terminated if it notifies the internal_revenue_service or with respect to the organization there have certain acts that give rise to liability for tax under chapter sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to certain types of transactions the transferee is not treated as a newly created organization private_foundation described in sec_507 part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 of the code and sec_1_507-3 of the regulations such transferor foundation will not have terminated is private_foundation_status under sec_507 of assets to one or more private_foundations within the meaning of sec_1_507-3 the transferee organization is not treated as a newly created organization in addition the transferee organization is treated as possessing those attributes and characteristics as described in sec_1_507-3 and of the transferor organization sec_1_507-3 of the regulations provides that in the case of a significant disposition sec_1_507-1 of the regulations provides that if a private_foundation transfers all or sec_507 of the code provides for the imposition of a tax on the termination of a sec_1_507-3 of the regulations also provides that where more than one transferee organization succeeds to the aggregate tax benefits of the transferor organization each transferee succeeds to the tax benefits in proportion to the fair_market_value of the assets that it receives from the transferor sec_1_507-3 of the regulations provides that if a private_foundation transfers all of its net assets to one or more foundations which are effectively controlled directly or indirectly by the same person or persons which effectively controlled the transferor foundation for purposes of chapter and sec_507 through of the code such a transferee foundation will be treated as if it were the transferor a transferee foundation is treated as if it were the transferor in the proportion which the fair_market_value of the net assets transferred to such transferee bears to the fair_market_value of the net assets of the transferor assets immediately before the transfer sec_1_507-3 of the regulations provides that a transfers of assets described in sec_507 of the code includes other adjustment organization or reorganization which includes a significant disposition of assets a significant disposition of assets includes a disposition of percent or more of the fair_market_value of the foundation’s net assets foundation resulting from the sec_501 status of a private_foundation resulting from the sec_501 status of a private_foundation required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_507 of the code describe the aggregate tax benefits of a private_foundation sec_1_507-3 of the regulations provides that a transferor private_foundation is sec_1_507-5 of the regulations describes the aggregate tax benefits of a private sec_1_507-3 of the regulations provides that whenever a private_foundation makes a sec_507 transfer of all or part of its net assets to another private_foundation the applicable time period described in sec_4943 or shall include both the period during which the transferor foundation held such assets and the period during which the transferee foundation holds such assets foundation status under sec_507 of the code does not apply to a transfer of assets under sec_507 of the code sec_1_507-4 of the regulations provides that the tax on termination of private sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's private_foundation_status under sec_509 of the code analysis - ruling_request p a private_foundation under sec_509 of the code proposes to transfer approximately two-thirds of the fair_market_value of its assets to s and approximately one-third to t both of which are also private_foundations under sec_509 c of the regulations consequently under sec_1_507-1 p will not have terminated its private_foundation_status under sec_507 analysis - ruling_request therefore these transfers are described in sec_507 of the code and section p a private_foundation under sec_509 of the code proposes to transfer approximately two-thirds of the fair_market_value of its assets to s and approximately one-third to t both of which are also private_foundations under sec_509 therefore these transfers are described in sec_507 of the code and sec_1_507-3 of the regulations sec_1_507-3 provides that the transferee organization is treated as possessing those tax_attributes and characteristics as described in sec_1_507-3 and of the transferor organization therefore under sec_1_507-3 of the regulations s and t will each succeed to p’s aggregate tax benefits in proportion to the fair_market_value of net assets that s and t will each receive ruling_request law and analysis sec_4940 of the code imposes excise_tax on certain investment_income of a private sec_1_507-3 of the regulations provides that if a private_foundation transfers all sec_4940 of the code defines net_investment_income as the amount by which the foundation sum of the gross_investment_income and the capital_gain_net_income exceeds the deductions allowed under sec_4940 of its net assets to one or more foundations which are effectively controlled directly or indirectly by the same person or persons which effectively controlled the transferor foundation for purposes of chapter and sec_507 through of the code such a transferee foundation will be treated as if it were the transferor is classified as a private_foundation under sec_509 p is controlled by three siblings a b and c each members of the same family s is controlled by a and b and their respective spouses t is controlled by c and his spouse after the proposed transfers s will continue to be controlled by a b and their respective spouses and t will be controlled by c and his spouse therefore after the proposed transfers both s and t will be effectively controlled directly or indirectly by the same persons which effectively controlled p within the meaning of sec_1_507-3 of the regulations p s and t are each exempt from federal tax under sec_501 of the code and each b a under sec_1_507-3 of the regulations for purposes of sec_4940 of the code s and t are treated as if they were the transferors therefore for purpose of sec_4940 of the code these transfers do not constitute investment_income of s and t under sec_1_507-3 of the regulations for purposes of sec_4940 of the code s and t are treated as if they were the transferors therefore any excess sec_4940 tax paid_by p may be used by s and t to offset any of their sec_4940 tax_liability since p is transferring approximately two-thirds of the fair_market_value of its assets to s and approximately one-third to t the proportionality rules in sec_1_507-3 of the regulations apply thus s will succeed to two-thirds and t will succeed to one-third of any excess sec_4940 tax paid_by p ruling_request law and analysis sec_4941 of the code imposes excise_taxes on any act of self-dealing between a sec_53_4946-1 of the regulations provides that for purposes of sec_4941 of the since s and t are both sec_501 organizations under sec_53_4946-1 of private_foundation and a disqualified_person as defined in sec_4946 code the term disqualified_person does not include an organization described in sec_501 the regulations s and t are not disqualified persons for purposes of sec_4941 of the code therefore the proposed transfers from p to s and t will not constitute acts of self-dealing between a private_foundation and a disqualified_person under sec_4941 of the code ruling_request law and analysis sec_4942 of the code provides that unless a private_foundation makes annual qualifying distributions as defined in sec_4942 an excise_tax is imposed on the private foundation’s undistributed_income sec_4942 of the code defines the term undistributed_income as the amount by which the distributable_amount for a taxable_year exceeds the qualifying distributions made out of such distributable_amount sec_4942 of the code defines the term distributable_amount sec_4942 provides for a carryover of the amount by which certain qualifying distributions from prior taxable years have exceeded the distributable amounts for such years revrul_78_387 1978_2_cb_270 holds that when private_foundation transfers all of its assets to another private_foundation that is controlled by the same persons who controlled the transferor foundation the transferee foundation may reduce its own distributable_amount under a b c sec_4942 of the code by the amount of the transferor’s excess qualifying distributions as described in sec_4942 sec_1_507-3 of the regulations provides that if a private_foundation transfers all of its net assets to one or more foundations which are effectively controlled directly or indirectly by the same person or persons which effectively controlled the transferor foundation for purposes of chapter and sec_507 through of the code such a transferee foundation will be treated as if it were the transferor after the proposed transfers both s and t will be effectively controlled directly or indirectly by the same persons which effectively controlled p within the meaning of sec_1 a i of the regulations therefore under sec_1_507-3 of the regulations for purposes of sec_4942 of the code s and t will be treated as if they were p therefore for purposes of sec_4942 of the code p will not be required to meet the minimum distributions requirements under sec_4942 for the taxable_year of the proposed transfers since s and t will be treated as if they were p s and t will succeed to p’s undistributed_income within the meaning of sec_4942 of the code after the proposed transfers s and t will be effectively controlled by the same persons who controlled p therefore under revrul_78_387 s and t may proportionally reduce their own distributable amounts within the meaning of sec_4942 of the code by the amount of p’s excess qualifying distributions as described in sec_4942 ruling_request law and analysis p does not have any excess_business_holdings and the proposed transfers of assets from p sec_4943 of the code imposes a tax on the excess_business_holdings as to s and t will not cause either s or t to have any excess_business_holdings defined in sec_4943 of any private_foundation in a business_enterprise sec_1_507-3 of the regulations provides that for purposes of sec_4943 and of the code whenever a private_foundation makes a sec_507 transfer of all or part of its net assets to another private_foundation the holding_period includes both the period during which the transferor foundation held the transferred assets and the period during which the transferee foundation holds the assets the proposed transfers will be described in sec_507 of the code see ruling_request no therefore for purposes of determining the holding_period of the assets to be transferred under sec_4943 and of the code the holding_period will include both the period during which p held such assets and the period during which s and t will hold such assets ruling_request sec_4945 of the code provides that the term taxable_expenditure includes any sec_4945 of the code imposes a tax on an taxable_expenditure as defined in section the proposed transfers by p to s and t do not constitute investments for purposes of law and analysis sec_4944 of the code imposes an excise_tax upon a private_foundation which invests any amount in such a manner as to jeopardize the carrying out of its exempt purposes sec_4944 of the code therefore the transfers will not constitute investments jeopardizing p’s exempt purposes and are not subject_to tax under sec_4944 ruling_request law and analysi sec_4945 made by a private_foundation amount_paid or incurred as a grant to a private non-operating foundation unless the grantor foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 d of its net assets to one or more foundations which are effectively controlled directly or indirectly by the same person or persons which effectively controlled the transferor foundation for purposes of chapter and sec_507 through of the code such a transferee foundation will be treated as if it were the transferor by the same persons which effectively controlled p within the meaning of sec_1_507-3 of the regulations therefore under sec_1_507-3 of the regulations for purposes of sec_4945 of the code s and t will be treated as if they were p therefore for purposes of sec_4945 the proposed transfers will not constitute taxable_expenditures by p under sec_4945 accordingly p will not be required to exercise expenditure_responsibility under sec_4945 with respect to the assets that it will transfer to s and t after the proposed transfers both s and t will be effectively controlled directly or indirectly sec_1_507-3 of the regulations provides that if a private_foundation transfers all sec_4945 of the code defines the expenditure_responsibility required under section ruling sec_1 the proposed transfers from p to s and t will not result in a termination of private_foundation_status under sec_507 of the code but will constitute a transfer between private_foundations under sec_507 of the code s and t will succeed to the aggregate tax_benefit of p as determined under sec_507 of the code in proportion to the assets received by each a the proposed transfers do not give rise to any net_investment_income under sec_4940 of the code b s and t will be entitled to utilize any excess sec_4940 excise_tax paid_by p and to determine whether a reduction in the tax on net_investment_income under sec_4940 is appropriate by reference to the prior distributions of p during the base_period in proportion to the assets received by each the proposed transfers do not constitute self-dealing transactions and are not subject_to excise_tax under sec_4941 of the code a b c p will not have any obligation to satisfy the minimum distribution_requirements under sec_4942 of the code for the taxable_year of the proposed transfers s and t will each succeed to p's undistributed_income within the meaning of sec_4942 s and t may reduce their own distributable amounts within the meaning of sec_4942 of the code by p's excess qualifying distributions as described in sec_4942 in proportion to the assets received by each for purposes of applying the excess business holding provisions of sec_4943 of the code s and t will be treated as if they were p and be subject_to the holding_period rules under sec_4943 as were applicable to p the proposed transfers will not constitute a jeopardizing investment for purposes of sec_4944 of the code the proposed transfers will not constitute taxable_expenditures under sec_4945 of the code and p will not be required to exercise expenditure_responsibility under sec_4945 with respect to the proposed transfers this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative enclosure notice debra j kawecki manager exempt_organizations technical group sincerely
